DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirano et al. (US Pub. No. 2006/0136607), hereinafter referred to as Shirano, in view of Alyubi et al. (US Pub. No. 2017/0374044), hereinafter referred to as Alyubi, further in view of Khan et al. (US Patent No. 9817786), hereinafter referred to as Khan, further in view of Bakita et al. (US Patent No. 5448730), hereinafter referred to as Bakita.
Referring to claim 1, Shirano discloses a connection management unit (fig. 1) comprising: when, in communication of a computer bus that transmits between a request source and a request destination, a delay or a loss occurs in a return transmitted from the response to the CPU based on the time-out; [0017]), a dummy return is generated and the dummy return is transmitted to request sources (operation unit is configured to output an expectation value…obtained by the emulation, and outputted from the pseudo operator; [0017]).
While Shirano teaches buffering a legitimate return arriving from the request destination, see [0015], in conjunction with the step of the dummy return is transmitted to request source, Shirano does not appear to explicitly disclose the dummy return being a dummy return packet, where a header of the dummy return packet includes an ID of a completion transmission source and an ID of the request source, and the step of a filter function discarding a response after transmission of the dummy return packet.
However, Alyubi teaches a dummy return packet including a header information (dummy response, [0045]; packet header is used to properly route the message, [0101]).
Additionally, Khan teaches a return packet header format which includes ID of a completion transmission source and an ID of the request source (header of an expected response packet…may include source and destination addresses…header information; col. 8, lines 15-20).
Furthermore, in a similar endeavor of response handling, Bakita tracks response timing such that when a response is received after a destination is no longer ready to receive a response, which is the case in Shirano after an expectation value has been sent as a response, the response is discarded (col. 2, lines 50-67).  Therefore, the combination of Shirano, Alyubi, Khan, and Bakita teaches the limitation “a filter function that discards a legitimate return 
Shirano, Alyubi, Khan, and Bakita are analogous art because they are from the same field of endeavor, request response handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, and Bakita before him or her, to modify the multiplexing system of Shirano to include response packet embodiments of Alyubi and Khan and response discarding of Bakita to allow proper identification of response packets and further eliminate obsolete responses.
The suggestion/motivation for doing so would have been to avoid timeouts and reduce resource burdening (Alyubi: [0046]; Khan: col. 2, lines 25-35; Bakita: col. 3, lines 1-10).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, and Bakita to obtain the invention as specified in the instant claim.

As to claim 2, Shirano discloses a connection detection function that enables the dummy return packet generation/transmission function (time-out detector is configured to detect a time-out in which the response buffer cannot receive the response in a predetermined period of time after the request buffer receives the request. The operation unit is configured to output an expectation value as the response to the CPU based on the time-out; [0017]) 

request buffer 1303, fig. 1) that traps a request packet that passes through the computer bus ([0046-0047]).

Referring to claim 9, Shirano discloses a connection management method comprising: when, in communication of a computer bus that transmits between a request source and a request destination, a delay or a loss occurs in a return transmitted from the request destination, generating a dummy return and transmitting the generated return to the request source  (operation unit is configured to output an expectation value as the response to the CPU based on the time-out, wherein the expectation value is obtained by the emulation, and outputted from the pseudo operator; [0017]).
While Shirano teaches buffering a legitimate return arriving from the request destination, see [0015], in conjunction with the step of transmission of the dummy return, Shirano does not appear to explicitly disclose the dummy return being a dummy return packet, where a header of the dummy return packet includes an ID of a completion transmission source and an ID of the request source, and the step of discarding a response after transmission of the dummy return packet.
However, Alyubi teaches a dummy return packet including a header information (dummy response, [0045]; packet header is used to properly route the message, [0101]).
Additionally, Khan teaches a return packet header format which includes ID of a completion transmission source and an ID of the request source (header of an expected response packet…may include source and destination addresses…header information; col. 8, lines 15-20).
col. 2, lines 50-67).  Therefore, the combination of Shirano, Alyubi, Khan, and Bakita teaches the limitation “discarding a legitimate return packet arriving from the request destination after transmission of the dummy return packet.”
Shirano, Alyubi, Khan, and Bakita are analogous art because they are from the same field of endeavor, request response handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, and Bakita before him or her, to modify the multiplexing system of Shirano to include response packet embodiments of Alyubi and Khan and response discarding of Bakita to allow proper identification of response packets and further eliminate obsolete responses.
The suggestion/motivation for doing so would have been to avoid timeouts and reduce resource burdening (Alyubi: [0045]; Khan: col. 2, lines 25-35; Bakita: col. 3, lines 1-10).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, and Bakita to obtain the invention as specified in the instant claim.

Referring to claim 12, Shirano discloses a non-transitory computer-readable recording medium for recording a connection management program used in communication of a computer bus that transmits between a request source and a request destination, the program causing a computer (fig. 1) to achieve: when a delay or a loss occurs in a return transmitted response to the CPU based on the time-out; [0017]) a dummy return is generated and the dummy return is transmitted to the request source (operation unit is configured to output an expectation value…obtained by the emulation, and outputted from the pseudo operator; [0017]).
While Shirano teaches buffering a legitimate return arriving, see [0015], in conjunction with the step of the dummy return is transmitted to request source, Shirano does not appear to explicitly disclose the dummy return being a dummy return packet, where a header of the dummy return packet includes an ID of a completion transmission source and an ID of the request source, and the step of a filter function that discards a response after transmission of the dummy return packet.
However, Alyubi teaches a dummy return packet including a header information (dummy response, [0045]; packet header is used to properly route the message, [0101]).
Additionally, Khan teaches a return packet header format which includes ID of a completion transmission source and an ID of the request source (header of an expected response packet…may include source and destination addresses…header information; col. 8, lines 15-20).
Furthermore, in a similar endeavor of response handling, Bakita tracks response timing such that when a response is received after a destination is no longer ready to receive a response, which is the case in Shirano after an expectation value has been sent as a response, the response is discarded (col. 2, lines 50-67).  Therefore, the combination of Shirano, Alyubi, Khan, and Bakita teaches the limitation “a filter function that discards a legitimate return 
Shirano, Alyubi, Khan, and Bakita are analogous art because they are from the same field of endeavor, request response handling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, and Bakita before him or her, to modify the multiplexing system of Shirano to include response packet embodiments of Alyubi and Khan and response discarding of Bakita to allow proper identification of response packets and further eliminate obsolete responses.
The suggestion/motivation for doing so would have been to avoid timeouts and reduce resource burdening (Alyubi: [0045]; Khan: col. 2, lines 25-35; Bakita: col. 3, lines 1-10).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, and Bakita to obtain the invention as specified in the instant claim.

As to claim 13, Shirano discloses a connection detection function that enables the dummy return packet generation/transmission function (time-out detector is configured to detect a time-out in which the response buffer cannot receive the response in a predetermined period of time after the request buffer receives the request. The operation unit is configured to output an expectation value as the response to the CPU based on the time-out; [0017]) 

request buffer 1303, fig. 1) that traps a request packet that passes through the computer bus ([0046-0047]).

Claims 4-5, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shirano, Alyubi, Khan, and Bakita, as applied to claims 1-3, 9, and 12-14 above, further in view of Miyazaki et al. (US Pub. No. 2013/0177020), hereinafter referred to as Miyazaki.
As to claims 4 and 15, while Shirano teaches the packet that is trapped by the trap function and Khan teaches a transmission source of a packet and a transmission destination of the packet, the combination of Shirano, Alyubi, Khan, and Bakita does not appear to explicitly disclose a function that stores, as a table, a reception time, a transmission source of a packet, a transmission destination of the packet, and an ID that uniquely manages a transaction, being acquirable from the packet.
However, Miyazaki discloses a function that stores, as a table, a reception time, a transmission source of a packet, a transmission destination of the packet, and an ID that uniquely manages a transaction, being acquirable from the packet (arrival packets were received…a second table 73 that stores correlations between the transmission destination MAC address and port identifier (also called a MAC learning table), and a third table 75 that stores correlations among the transmission source MAC address, transmission destination MAC address, FCS (Frame Check Sequence) and the reception time; [0048]).
Shirano, Alyubi, Khan, Bakita, and Miyazaki are analogous art because they are from the same field of endeavor, transfer management.

The suggestion/motivation for doing so would have been to accommodate directional transmission routing (Miyazaki: [0092]).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, Bakita, and Miyazaki to obtain the invention as specified in the instant claim.

As to claims 5 and 16, while Shirano discloses the dummy return packet is a dummy return packet for a record detected by the connection detection function (time-out detector is configured to detect a time-out in which the response buffer cannot receive the response in a predetermined period of time after the request buffer receives the request. The operation unit is configured to output an expectation value as the response to the CPU based on the time-out; [0017]), the combination of Shirano, Alyubi, Khan, and Bakita does not appear to explicitly disclose referring to the table. However, Miyazaki discloses referring to the table ([0053]). The suggestion/motivation to combine remains as indicated above.

As to claim 11, while Shirano teaches the packet that is trapped by the trap function and Khan teaches a transmission source of a packet and a transmission destination of the packet, the combination of Shirano, Alyubi, Khan, and Bakita does not appear to explicitly disclose storing, as a table, a reception time, a transmission source of the packet, a transmission 
However, Miyazaki discloses a function that stores, as a table, a reception time, a transmission source of a packet, a transmission destination of the packet, and an ID that uniquely manages a transaction, being acquirable from the packet (arrival packets were received…a second table 73 that stores correlations between the transmission destination MAC address and port identifier (also called a MAC learning table), and a third table 75 that stores correlations among the transmission source MAC address, transmission destination MAC address, FCS (Frame Check Sequence) and the reception time; [0048]).
Shirano, Alyubi, Khan, Bakita, and Miyazaki are analogous art because they are from the same field of endeavor, transfer management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, Bakita, and Miyazaki before him or her, to modify the multiplexing system of Shirano to include transaction registering of Miyazaki to manage transmission routing.
The suggestion/motivation for doing so would have been to accommodate directional transmission routing (Miyazaki: [0092]).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, Bakita, and Miyazaki to obtain the invention as specified in the instant claim.

Claim 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shirano, Alyubi, Khan, and Bakita, as applied to claims 1-3, 9, and 12-14 above, further in view of Coneski et al. (US Pub. No. 2011/0320638), hereinafter referred to as Coneski.
Regarding claims 6 and 17, as demonstrated by the above rejections, the combination of Shirano, Alyubi, and Khan teaches the dummy return packet generation/transmission function and a function that executes timeout detection and issues an error report in a computer bus protocol and Bakita teaches the filter function.
The combination of Shirano, Alyubi, Khan, and Bakita does not appear to explicitly disclose a function that automatically sets enablement/disablement of the various features.
However, Coneski teaches a feature of selectively enabling/disabling specific functions of system adapters ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, Bakita, and Coneski before him or her, to modify the multiplexing system of Shirano to include function enabling/disabling of Coneski because the feature would provide flexible control of adapter functions.
The suggestion/motivation for doing so would have been to provide a flex use of particular functions (Coneski: ABSTRACT).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, Bakita, and Coneski to obtain the invention as specified in the instant claim.


The combination of Shirano, Alyubi, Khan, and Bakita does not appear to explicitly disclose a function that automatically sets enablement/disablement of the various features.
However, Coneski teaches a feature of selectively enabling/disabling specific functions of system adapters ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, Bakita, and Coneski before him or her, to modify the multiplexing system of Shirano to include function enabling/disabling of Coneski because the feature would provide flexible control of adapter functions.
The suggestion/motivation for doing so would have been to provide a flex use of particular functions (Coneski: ABSTRACT).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, Bakita, and Coneski to obtain the invention as specified in the instant claim.

Regarding claims 8 and 19, as demonstrated by the above rejections, the combination of Shirano, Alyubi, and Khan teaches timeout detection, a function that issues an error report, and the dummy return packet generation/transmission function and Bakita teaches the filter function.

However, Coneski teaches a feature of selectively enabling/disabling specific functions of system adapters ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shirano, Alyubi, Khan, Bakita, and Coneski before him or her, to modify the multiplexing system of Shirano to include function enabling/disabling of Coneski because the feature would provide flexible control of adapter functions.
The suggestion/motivation for doing so would have been to provide a flex use of particular functions (Coneski: ABSTRACT).
Therefore, it would have been obvious to combine Shirano, Alyubi, Khan, Bakita, and Coneski to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered. 
The Examiner acknowledges that Narayanasamy does not qualify as prior art under 35 USC 102(a)(1) or under 35 USC 102(a)(2), and thus cannot be used as prior art in a rejection in combination with other references under 35 USC 103. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
Regarding Khan, the Applicant submits, “Khan describes a header of a response packet, the response packet is not about a dummy packet or a dummy return packet.” As Khan was not applied against the “dummy” limitation, the argument is moot in view of the new grounds of rejection. The Applicant further submits “Additionally, the header as described in Khan is not any ID of a completion transmission source and any ID of the request source. Therefore, Khan does not teach the claim language upon which it has been relied.” The Examiner respectfully disagrees, an address identifies the source/destination, and can therefore be equated to the vague limitation “an ID.” Furthermore, since the packet is a response, the packet is therefore originating from a transmission source which completed the response to a request, and since the response must be return to the destination of the requestor, there exist a “request source.”

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184